NO. 07-07-0205-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  NOVEMBER 21, 2007

                          ______________________________


                                  GABRIEL MORENO,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                        Appellee


                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2006-412,309; HON. BRADLEY S. UNDERWOOD, PRESIDING

                         _______________________________

                               MEMORANDUM OPINION

                         _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Gabriel Moreno (appellant) appeals his conviction for possession of a controlled

substance. Via a single issue, he contends that the trial court erred by failing to suppress

his oral or written statements. We affirm.
                                                Background

       Trooper Bill Horton (Horton) testified that he stopped a vehicle for impeding traffic.

The vehicle was traveling at 50 miles per hour in the left lane in a 60-mile-per-hour zone.1

The trooper observed approximately four to six vehicles going around the slower one.

Horton initiated a stop, asked the driver to step out of the vehicle, and asked for his driver’s

license. The driver informed the trooper that he did not have a driver’s license and that he

had outstanding arrest warrants. Appellant was then arrested and placed in the patrol

vehicle. Within minutes of the arrest, the trooper confirmed that appellant was the subject

of outstanding warrants and informed appellant that he was being arrested pursuant to the

warrants and for driving without a license. The vehicle was impounded, and an inventory

was conducted. The inventory uncovered the presence of the controlled substance.

                                      Issue - Motion to Suppress

       Appellant contends that the State “failed to carry its burden of proof to show that the

arresting officer had reasonable suspicion for his original warrantless traffic stop of

[a]ppellant.”

       We review the trial court's ruling on a motion to suppress under the standard

announced in Johnson v. State, 68 S.W.3d 644 (Tex. Crim. App. 2002) and Guzman v.

State, 955 S.W.2d 85 (Tex. Crim. App. 1997). It requires us to give almost total deference

to the trial court's findings of historical fact and review de novo the application of the law

to the facts. Johnson v. State, 68 S.W.3d at 652-53.




       1
           The trooper testified that the posted m inim um speed lim it for the area was 45 m iles per hour.

                                                        2
       Next, though we question the legitimacy of the initial stop conducted by Horton, we

need not address whether it rendered inadmissible the evidence subsequently discovered.

Instead, we conclude that the contraband was nonetheless admissible since it was

discovered during a search incident to appellant's arrest on the outstanding warrants. See

Fletcher v. State, 90 S.W.3d 419 (Tex. App.–Amarillo 2002, no pet.). That is, Horton's

discovery of the outstanding warrants, which served as the basis for the arrest and

subsequent searches, removed any taint that may have arisen from the original stop.

       Simply put, “[d]iscovery of an outstanding warrant during an illegal detention of an

individual breaks the connection between the discovered evidence and the primary taint

. . . [T]he independent probable cause evidenced by the valid arrest warrant demonstrates

that the evidence found during the search of appellant's person was not discovered

through exploitation of the initial illegal arrest.” Reed v. State, 809 S.W.2d 940 (Tex.

App.–Dallas 1991, no pet.); see Welcome v. State, 865 S.W.2d 128, 133-34 (Tex.

App.–Dallas 1993, pet. ref'd); Brooks v. State, 830 S.W.2d 817, 821 (Tex. App.–Houston

[1st Dist.] 1992, no pet.); accord, Johnson v. State, 496 S.W.2d 72, 74 (Tex. Crim. App.

1973) (holding that the photographs of appellant taken at the police station after a

purportedly illegal arrest were admissible since, at the time the photos were taken, the

appellant was also the subject of a pre-existing and valid arrest warrant involving unrelated

crimes).

       Here, while the initial detention may have been improper, Horton discovered that

appellant was the subject of a valid arrest warrant. Furthermore, the contraband found on

appellant and in the car was the fruit of two searches conducted once appellant was



                                             3
arrested under the outstanding warrant rather than for his conduct leading up to the initial

stop. Thus, Reed, Welcome, Brooks, and Johnson control the outcome of this appeal and

compel us to hold that discovery of the contraband was sufficiently attenuated from the

initial detention so as to purge the contraband of any alleged taint.

       Accordingly, we affirm the judgment of the trial court.




                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             4